DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 01/28/2021 has been entered.  Claims 16-28 remain pending in the application.  Claims 19-28 remain withdrawn from consideration.

The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and drawings.

The previous 35 USC 112 rejections of Claims 16-18 are withdrawn in light of Applicant’s amendment to Claims 16-18.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to disclose why “the ratio of electric power…to the flow supplied by the compressor” needs to be “compared to the standard conditions of the compressor element” in order to establish the “specific energy”.  Why is the “specific energy” more than the ratio of power to flow?  Why does the ratio have to be “compared” to the standard conditions”?  How does the comparison effect the “specific energy”?
Further, the disclosure does not establish what the “standard conditions of the compressor element” are?  Is this when the compressor element is stopped?  What criteria is used to establish the “standard conditions”?


Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18, line 4, recitation of “the ratio” would be clearer if rewritten as --a ratio--.
Claim 18, line 6, recitation of “the standard conditions” would be clearer if rewritten as --standard conditions--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claim 16, line 10, recitation of “the two independent separated liquid supplies” lacks antecedent basis.  This limitation would be clearer if rewritten as -the at least two independent separated liquid supplies--.
Claim 17, line 2, recitation of “the liquid supply” is not clear in context.  It is unclear to which liquid supply is being referred to.  This limitation would be clearer if rewritten as --the at least two independent separated liquid supplies”.  For purpose of Examination any supply will be assumed.
Claim 18, line 6, recitation of “compared to the standard conditions of the compressor element” is not clear in context.  Absent a disclosure, it is unclear as to what the “standard conditions” are?  Further, absent a disclosure of how the comparison is conducted, it is unclear as to why the “specific energy requirement” needs to be compared to the “standard conditions”?  How are the “standard conditions” effecting the “specific 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vandevoorde BE 1017320 (the translation is included with the reference). 

With respect to Claim 16, Vandevoorde discloses a method (“a prior art device, in its normal and usual operation, … will be considered to be anticipated by the prior art device” MPEP 2112.02(I)) for controlling injection of a liquid (Paragraph 0065, lines 1-2) into a compressor device (1, see Figure 2), said compressor device 1 comprising at least one compressor element 2, said compressor element 2 comprising a housing 3 that comprises a compression space 4 in which at least one rotor 5 is rotatably affixed by bearings 7, wherein the liquid is injected into the compressor element (Paragraph 0065, line 2), wherein the method comprises the step of: providing at least two independent separated liquid supplies (16B and 28) to the compressor element 2, wherein at least a first liquid supply 16B is injected (via 17, Paragraph 0075, lines 2-3) 

With respect to Claim 17, Vandevoorde discloses to control the temperature (“after being cooled” Paragraph 0077, line 1 and see Paragraph 0013, lines 1-3) and the mass flow (“flow rate”, Paragraph 0070 to Paragraph 00760) of the liquid supply16B, the method consists of first controlling the mass flow (Paragraph 0073, lines 1-2, “without being cooled”) and then controlling the temperature (Paragraph 0075, lines 2-3, the mass flow is controlled first and then the temperature of the oil is controlled, Paragraphs 0070 to Paragraph 00760).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vandevoorde (previously mentioned), in further view of Bailey et al. US 3,073,514.

With respect to Claim 18, as it depends from Claim 16, although Vandevoorde discloses most of the limitations of the claim, including controlling the temperature (“after being cooled” Paragraph 0077, line 1 also see Paragraph 0013, lines 1-3; and “cooler”, Paragraph 0080, line 1) and the mass flow (“flow rate”, Paragraph 0070 to Paragraph 00760; and “liquid flow rate” Paragraph 0089, line 2) of the at least two independent separated liquid supplies (16B and 28), Vandevoorde is silent on a specific energy requirement is a minimum, whereby the specific energy requirement is .


Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.

With respect to Applicant’s Remarks, Page 11, lines 9-23, namely “specific energy requirement” is a term of art.  The term “specific energy requirement” is not the issue but rather the relationship of the “specific energy requirement” to the inlet or standard conditions.  The claims as written, are defining “specific energy requirement” in terms of the conversion or comparison and not the step of controlling.  Applicant may wish to consider adding a step of comparing to Claim 18 as the simplest solution.  No new matter should be entered.  Also this is only a suggestion for moving the case forward and not an indication of allowable subject matter.

Applicant’s arguments (see Remarks, Page 13, line 12 to Page15, line 26) with respect to Sekiya have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “at least two independent separated liquid supplies separately from the liquid separator”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments (see Remarks, Page 16, line 1 to Page 17, line 7) with respect to Peeters have been considered but are moot because the new ground of 
Further, Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “at least two independent separated liquid supplies separately from the liquid separator”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant’s arguments (see Remarks, Page 17, lines 11-20), namely “the teachings of Bailey fail to cure the deficiencies of the method of Sekiya; Bailey is not relied upon to cure any deficiencies in Sekiya, but rather is used to teach the obviousness of controlling a compressor such that a specific energy requirement is a minimum.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parker US 4,526,523 teaches a controllable valve for controlling the mass flow of oil to the bearings of a compressor.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-7278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Timothy P. Solak
/tps/
Art Unit 3746
04/05/2021A
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746